Case 1:16-cr-00281-PGG Document 1003 Filed 05/28/21 Page 1 of 42

‘Brandon Green 56400-054
Pro Se, Defendant

MDC Brooklyn

PO Box 329002

Brooklyn, NY 11232

To: Farrance Tandis
United States Probation Officer
500 Pearl Street

New York, NY 10007

Cc: Hon. Judge Paul G. Gardephe (U.S.D.i.), Unites States Attorney's Office, and The Department of
Justice;

Date: February 16, 2021

Re: U.S. v. Green (Case No. 16-CR-281-001)

ADDENDUM {A) TO THE PRESENTENCE REPORT (PSR) DOCUMENT

TO THE FILED "ADDENDUM REPORT" DATED: 4/28/2020

OBJECTIONS - Fundamentally objecting to the entire PSR and by the process in which the Probation
Department drafted it (Guidelines, Criminal History, Category) (Pursuant to U.S.S.G. Section 4A1.1,
Application Note 2, and 4A1.2(d)(2}, because the sentence was imposed for an offense committed prior
to the defendant's 18th birthday and the defendant was not confined within the (5) five-year period to
allegedly committing the instant offense, no points should be added.
Case 1:16-cr-00281-PGG Document 1003 Filed 05/28/21 Page 2 of 42

By Brandon Green

Due to constitutional deficient performance of Mr. Green’s trial attorney(s), and, by the failures
of all of Mr. Green’s lawyer(s) that represented him in this case not adequately explaining, going over,
investigating, challenging and/or objecting to, inter alia, the Presentence Report {PSR}, 7; the
government and the Courts were allowed to further the crimes and violations of Mr. Green’s rights here;
by allowing Probation Officer Tandis to generate an unfair, bias, and partial “PSR” after Mr. Green’s
lawyer(s) colluded with the Government and the Court to wrongfully convict him. This “PSR” is a prime
product of the Government's malicious and vindictive acts and/or the prejudice(s) that Mr. Green has
suffered from since the creation of this fabricated case. These violations of Mr. Green’s Constitutional,
Civil and most basic human rights have occurred at all stages of the proceedings, from the beginning of
the case to during and after trial, he has suffered a complete breakdown in the Administration of Justice,
to include, but not limited to IAC, prosecutorial, judicial and Government misconduct among other
similar related violations, and/or federal , state and local crimes that took place here, and are still
continuing to do so;

Furthermore, not only were my God-given human and most basic of Civil rights violated, but
several New York State, and Federal Laws were violated as well. These illegal acts were carried out not
only by those responsible for protecting and defending Mr. Green’s rights {i.e. his previous attorney(s)),
but were also committed by all of those charged with the healthy administration of justice to include the
District Court, Probation Department, and the U.S. Attorney’s Office for the Southern District of New
York. What took place here was a conspiracy by all of YOU to deprive Mr. Green and his co-defendant(s}
of a fair trial; and this was done to ensure the imprisonment of, inter alios and in particular, the alleged

 

1 Please note that this Addendum is being documented with this Court solely for the purposes of memorializing
such for later appeals, and/or post-conviction, and/other judicial and/or quasi-judicial proceedings. Specifically, he
asks that the District Court ju
action whatsoever on this document. Moreover, because Mr. Green has an Affidavit and Motion to Recuse
(hereafter the “Recusal Pleadings” pending before the Judge, he does not want the Judge to construe this
document in any way as asking for any type of relief from this Court, as doing so would be contrary to the position
taken in his Recusal Pleadings (i.e. the Judge is partial) and he does not want that to happen. Furthermore, if Mr.
Green later needs to move for any type of relief form this District Court regarding this addendum and moreover
the issues contained herein, he will then do so after a different judge has been assigned to hear these proceedings
following the Judges recusal. Mr. Green PRAYS the Honorable Judge Paul G. Gardephe will answer his recusal
motion in a timely manner (before sentencing), so he is afforded a fair right to appeal the District Courts decisions
to the Second Circuit, and, he wishes to ask the Court of Appeals (2nd Cir.) to issue him a STAY in these
proceedings, and not allow the District Court Judge Paul G. Gardephe to pass a bias/partial sentence against him,
until the motion to recuse is decided by a fair tribunal, for the District Court to do otherwise would be a continuing
clear abuse of discretion.

2 This is a text message between Mr. Breslin and Mr. Green discussing the presentence report. This text message is
self-explanatory and further supports Mr. Green’s contentions that his previous attorney(s} conspired with the
government, the probation department and the Court at all stages of these proceedings, to assist in wrongfully
convict him. This “PSR” was not an independent/impartial proceeding(s) process. Moreover, this text message
between Mr. Green and Mr. Breslin basically shows that this repert was generated to ONLY support the
government's views. As Mr. Breslin stated this himself, “The report contains a section with the government view,
they gave this to her, and she is repeating it. This is how it works.” (quoting the text message between Mr. Green
and Mr. Breslin, dated 7/16/2019, marked as “exhibit D”).

alan hn Llanes ae a ”
ct Court judge, the Honorable Judge Paul G. Gardpehe, (hereafter the “Judge”)}, not take any
Case 1:16-cr-00281-PGG Document 1003 Filed 05/28/21 Page 3 of 42

leader and alleged found of the Blood Hounds Brims, Latique Johnson. That was the primary motive
behind the crimes against my rights. This case is the quintessential example of what happens when
overzealous government officials employ an end to justify the means strategy to prosecute those
suspected of criminal wrongdoing(s}. However, this is illegal, and only caused more problems than it
solves (which this case is a prime example of).

This case is loaded with problems, and it was and is flawed at its conception, it was not brought
in good faith, nor with clean hands. Moreover, the case against Mr. Green here would have never made
it to trial; and, although it did, he never should have been found guilty; and none of this would have
happened had his attorney(s) done their jobs, and moreover stood up for, protected and defended Mr.
Green’s God- given, most basic human and Civil rights. The failures of his attorney(s} in these regards
severely prejudiced such rights, to inter alia, a fair and impartial investigation of Mr. Green's “PSR”.

Mr. Green contends that had his attorney(s) done much more to ensure that his rights were
protected, and that he was not illegally prosecuted, and wrongfully convicted; however, we all know
that this was never going to happen here; as long as the Government had it their way- their case against
Mr. Green and the other defendant(s} was but a mere formality in their efforts to imprison us (and in
particular, Mr. Johnson). Moreover, if the Court and Government officiais could have gotten away with
it, the Government would have just picked us up off the streets and send us straight to prison, without
any kind of trial or other adversarial proceedings. Unfortunately, for them they had to at least make it
appear as though there was some sense of justice involved in their prosecution of us. in fact, what took
place here reminds me of a quote | once read, to-wit, “Trial by jury itself, instead of being a security to
persons who are accused, will be a delusion, a mockery and a snare.” (Quoting Lord Denman 1779-1854,
judgement in O’Connell v. the Queen, 4 Sept. 1844.) And this is exactly what took piace here!

Mr. Green has maintained his innocence to everyone involved in this case, including but not
limited to, all of his attorneys that represented him in this case. Mr. Green contends that there was NO
evidence at trial or any other time in this case, that can support this unfair and bias generated “PSR”
(pre-sentencing report) and wishes for this entire pre-sentencing report to be stricken from the record;

Paragraph 1-8, 10-15- Objects Mr. Green states that trial counsel was ineffective for not challenging,
inter alia, the defective indictment(s);

Paragraph 16-23: Respectfully OBJECTS

Paragraph 17: Objects.
Case 1:16-cr-00281-PGG Document 1003 Filed 05/28/21 Page 4 of 42

Paragraph 18, 19: Objects - (TT PG. 160, 161, 164, 167, 192, 195, 199, 200, 204, 210, 212, 215, 310, 543,
668, 827, 1275, 2170, 2171, 2174, 2178). Mr. Green’s objections as a general matter of the functioning
of the gang; Mr. Green further OBJECTS stating: this was not a commission body case, not one single
government witnesse(s) testified to these "nine alleged godfathers" who formed the NYBBA, and/or the
leaders of each BHB "pedigree" who made up this commission body who sanction the approvals of each
set or pedigree within itself, a disciplinary board (Who ordered alleged hits and/or internal sanctions);
(TT PG. 160) CW-Adams testified there were "16 pedigrees apart of the BHB”, but could not name all of
the godfathers from each of these pedigrees, neither did the government have all "16" BHB pedigrees in
their summary charts that they used at trial; (TT PG. 165) nor did a single cooperator testify to each
alleged godfathers of each these pedigree that helped function illegal activities and gang functions, kitty
dues, communications {that disseminated gang mythology) and of hierarchy. Every government
cooperating witness testified that when the godfather was in jail, the acting god father would run the
gang, on the contrary every government witness stated they were the alleged acting god father(s) while
Mr. Johnson was on the streets (TT PG. 174,168, 819, 844,1033 2908); CW-Adams testified about
alleged BHB literature that was given to him/seized in the BOP, but couldn't remember who provided it
(TT PG. 202); CW-Adams was the only government witness to testify to BHB having tracking numbers to
identify each of its members (Tt 423); trial counsel(s) were ineffective for not arguing for a multiple
conspiracy jury instruction, for not calling a gang expert to corroborate these inner workings of the
ganeg(s)/pedigrees, due to the conflictions and contradicting testimony between ALL of the government
witnesses. For example, CW-Adams stated that O-Dog (Saeed Kaid) was allegedly disciplined by
underlings apart of the Greyhound while he was allegedly the godfather of the pedigree/set. (TT PG.
310, 312)

The Court: i'm sorry. Let me just break in for a second. When you use the term, "set," what does that
mean, "set"?

The Witness: It's like a branch off another hood, another set.

Adams Further states the Grey Hound is the Harlem set.. (TT PG. 161, 195)

Q. Do you see where it says, "death to all those who go against the set"?
A. Yes.
The Court: Well, you used the term “set", what does "set" mean? Whai's a set?

The Witness: That's Blood Hound Brim. (TT PG. 161)

Mr. Adams stated he was Grey Hound because he was from Harlem, but this is highly contradicting
because all of the government witnesses (mostly Greyhound members) claim to have had members in
different states and different boroughs in the New York area that were not just from Harlem apart of the
Greyhound.
Case 1:16-cr-00281-PGG Document 1003 Filed 05/28/21 Page 5 of 42

CW-Rosario" (TT PG 2908) at trial stated:
Q. Who's Measy (CW-Adams}?

A. He was a Blood Hound Brim as well. He had the-- he was the god father for the Grey Hound right
before | came home in 2011.

Further testifying to the fact that the two pedigrees Bronx (220) and Harlem (Greyhound) did not have
any casual connection (TT PG. 3075):

Q. Never met him (him-meaning Donnell Murray) at a single pow-wow, correct?

A. | was in the GREYHOUND (Harlem). | didn't go to pow-wows with them (them-meaning 220/Bronx
members); they didn't go to pow-wows with us. We was under different pedigrees (sets).

CW-Adams further stating (TT PG. 212,543, 687): that "AK was still disciplined by us even though he was
not BHB". Further stating when he left 59 to BHB, he did not hood hop (meaning-switch sets}. Further
stating (TT PG. 310) that the word "set" means another section of the Brims. This proves allegedly the
Greyhound was its own set. For example, Adams stated: (TT PG. 167)

Q. Were you the high 020 of the whole gang?
A. No, | was the high 020 Greyhound.

Q. What is the Greyhound?

A. It's the Harlem set. (TT PG. 668)

Q. And he was a different set than BHB?

A. No, he was a "different Brim set.” ** get the testimony that he stating to the COURTS that
Greyhound is the Harlem sets

CW-Morton (TT PG. 836-37) stated he was a part of BHB until 2011 and pedigrees was not a part of BHB;
and, that there was a difference between a BHB and a brim sign; (TT PG. 806)

Q. Were pedigrees also apart of BHB?

A. No.
Case 1:16-cr-00281-PGG Document 1003 Filed 05/28/21 Page 6 of 42

Morton went on to state (TT. PG 827) "if you are put on the "wall" (wall-meaning plate}, that's another
way a gang member could violate you they supposed to vioiate you."

CW-Moore (TT PG. 2170}

Q. What's a 59?

A. It's a fight between two blood members.

The defendant moves to amend his dispute by adding to paragraph(s) 24 and 25 of his objection(s)
statement already filed. Mr. Green contends that he was neither a member nor a "Godfather" of the
BHB (See Bureau of Prisons gang data base from the years of 2004 to 2010; which support Mr. Green
contentions).

Paragraph 24, 25: Respectfully OBJECTS and add additional facts - Defendant attaches Exhibit A, an email
communication/exchange dated 6/13/2019 between the United Attorney's Office and The Federal
Probation Department", THAT DID NOT INCLUDE DEFENSE COUNSEL (counsels Mr. Breslin and Ms.
Geller, who for some reason failed to object to this ex-parte communication(s) and allowed Mr. Green
rights to be further violated), highlighting the creation and implementation of false information (See
attached Exhibit B ; trial transcript pages 424, 425 and 426}. This information, if not challenged by the
defendant, was placed to severally prejudice and taint the defendant on his PSR. It establishes clearly
and crisply, the perpetual attempts deployed by the U.S. Attorney's to prosecute predatorily” and
maliciously by relaying false, unverified and inaccurate information(s) to Probation for the purpose of
misrepresenting the defendant and painting him in a bad light. The defendant claims that the "PSR" is
riddled with these fake allegations to impact his criminal history calculations. The information is
contrary to the reporting(s) as evidence by the BOP (bureau of prisons) gang files. Defendant moves for
this information and all other relevant citations to the record that the Probation Department relied on in
support of the factual assertions or legal determinations reflected in the entire "PSR" provided by the
Government that's unsupported of the record redacted.

Paragraph 30, 75, 82 - Mr. Green OBJECTS and attaches Exhibit C, a copy of the August 3, 2010 traffic
stop "disposition" showing that this arrest was dismissed because of Constitutional violations; With that
said Mr. Green moves the Probation Department to remove/redact all citations in the PSR discussing
any and everything associated with the August 3, 2010 Traffic Stop. The August 3, 2010 "two" arrest
reports and the Government's own 302's, and/or Officer Jeffrey Sisco's personal memo book shows he
committed perjury and that the government suborned such perjury, to mislead Mr. Green's jury into
thinking he lived at and sold drugs out of the “Honeywell” complexes.
Case 1:16-cr-00281-PGG Document 1003 Filed 05/28/21 Page 7 of 42

Paragraph 30, 32; Mr. Green Wishes to cite this case in support of the his argument to the probation
department for trying to enhance him for allegedly escaping out of the halfway house: 8th Circuit United
States v. Little, (No. 19-2729)(8th Cir, June 9, 2020) where the government charged defendant escaped
from custody when he was late in reporting to his halfway house. Like Little, Mr. Green was also only 4
hours late to reporting to his halfway house - due to this August 3, 2010 false arrest and police brutality
of Officer Jeffrey Sisco and other NYPD police officers. The evidence in Little was not enough to support
his conviction for escape from custody in violation of 18 U.S.C. Sec. 751(a), as there was no evidence in
the record that Mr. Green willing fully failed to call or arrive at his halfway house on time.

Paragraph 33: OBJECTS - To the illegal traffic stop of Ms. Turcios. and the illegal entry, and search and
seizure of the alleged items found in the Bridgeport, CT residence Mr. Green was arrested at. Mr. Green
wishes to add and show why such searches was illegal; by citing relevant testimony from agents that
participated in this illegal search. Which Mr. Green's lawyers over his objections failed to address. For
example;

Proves that Ms. Turcios withdrew any type of oral consent - after she entered her home. Agent
Armaladas testimony proves this:

a) U.S. Marshall Armaladas at the suppression hearing stated: When Ms. Turcios walked in the
apartment Brandon Green yelled to her to” let them search," Which confirms Ms. Turcios never gave
any oral consent, but for argument sake, if she did give any oral consent, such consent was withdrew
after she entered her apartment.

U.S. Marshall Kushi's testimony supports Mr. Green's contentions, that Ms. Turcios did not give any type
of consent until she was taken upstairs, shown these firearms (threaten with arrest of the pink firearm),
and then taken unto her "bedrooms balcony" (the balcony that overlooks the front of the apartment);
Supp. TT PP 202:

A. | was not at the time -- | was not aware of what was upstairs, but | did know that it was a two-floor
apartment style town house.

Deputy Kushi went on (Supp. PG. 212):

A. at that point | was only upstairs with her for the brief moment. | just brought her upstairs to kinda of
“let her see" what was going on and a short time after | retrieve a document that | would go over with
her --
Case 1:16-cr-00281-PGG Document 1003 Filed 05/28/21 Page 8 of 42

Now, AUSA Mr. Clore then realizes that Marshall Deputy Kushi just stated he brought Ms. Turcios
upstairs where the firearms were laid out across her bed, on her bedroom's "balcony" that faces the
front of the house, before she gave any consent at all to search. (Supp.. pg 210). The firearms were laid
out on the bed already, among which was a women's pink gripped handgun. The Officers used this
imagery to coerce her into giving them permission to search, AFTER THEY HAD ALREADY DONE SO
ILLEGALLY.

Q. What do you mean by balcony?

A. And up that staircase was a small balcony that was in front of the apartment.

Clearly, review of the transcripts from the suppression hearing shows that the Officers involved secured
Mr. Green's person at the front door--so, they had no valid legal reason to enter the premises to illegally
search the home under the pretext that it was a "protective sweep”:

Q. What happened when you entered the apartment?

A. | didn't physically enter the apartment at the time. | know that when we slowly made entry into the
apartment, Brandon Green was seen coming down the stairs towards law enforcement commands. We
were instructing him to come towards -- to come towards the FRONT DOOR of the dwelling of the
apartment.

TT Pg. 202. (Emphasis Added}. The prosecutor then realizes that the Marshall just established that they
never entered the apartment before placing Mr. Green under arrest; that he was out of the front door.
So, to clean up this, the Prosecutor leads the Marshall Kushi to testify differently:

Q. WHAT DO YOU MEAN you DIDN'T MAKE ENTRY at the time?

A. I'm sorry. We made entry into the apartment, but we didn't physically go further into the apartment
because we could see Brandon Green coming towards the front door of the residence.

TT Pg. 203 (Emphasis Added). Marshall Kushi obviously altered his previous testimony when prompted
by the Prosecutor; and you can see proof of this in his lies: After changing his testimony to reflect that
they entered the apartment, he claims to still see Mr. Green coming towards the front door. Marshall
Kushi makes the mistake of telling a lie, while still trying to recall the details as he remembered them in
his head.
Case 1:16-cr-00281-PGG Document 1003 Filed 05/28/21 Page 9 of 42

United States Marshall Kamrowski never testified that there was any currency in the closet that these
alleged firearms were found in. His testimony also reflects that Ms. Turcios was taken up to the second
floor bedroom out to the balcony before any type of consent was given, this was in fact coercive
because these firearms were laid out on her bed and/or a ledge in her room prior to her being brought
upstairs; (Supp. pg 89):

Q. Deputy Kamrowski, |am showing you what has been marked for identification as Government Exhibit
24, Do you recognize this?

A. Yes,

Q. What is it?

A. This is the apartment complex we went to that day.
Q. How do you know that?

A. {remember specifically, like, the BALCONY, the steps, how it was laid out.

Deputy Marshall Kamrowski further testifies that he was cautious about someone being on that
BALCONY when agents entered the apartment; (Supp. pg 100):

Q. Can you describe how the marshall entered the apartment?

A. Looking at the apartment, you had to go up a set of stairs to get up there. So, we made our way up
there, but we were pretty cautious because there was a BALCONY on top and then there was another
BALCONY for the main door. So, we had two balconies that we had to keep a lookout for as we were
making our way to the building.

Marshall Kamrowski goes on to states Ms. Turcios Was Upstairs in Her Bedroom when she gave that
consent; (Supp. pg 106 - 107):

Q. What did you observe her doing while she was on the first floor of the apartment?
A. When ij went back in the apartment?
Q. Did you go back in?

A. Yeah. | went back in a few minute later. At that point, | think she was UPSTAIRS IN THE BEDROOM
when | went back in the apartment.

Q. What happened when you came back in?
Case 1:16-cr-00281-PGG Document 1003 Filed 05/28/21 Page 10 of 42

A. At that point other individuals were talking to her, and | believe one of the other deputies had stated
she had given consent to search the apartment.

TR
Q, Where did you search?

A. | started downstairs in the bathroom area, the kitchen, and then at some point | made my way up to
the bedroom as well.

Q. Then what happened?

A. The woman was sitting on the bed while others were searching. She was kind of conversing back and
forth with everyone.

Paragraph 95: Defendant further wishes to report misconduct by the United States Attorney's Office and
The Federal Probation Department ”. After a visit by Federal Probation Officer Tandis Farrence on or
around April 24, 2019, Mr. Green was asked about his family background. He disclosed that his
daughters' mother was employed by the NYPD for the last ten years approximately, and her name is
"Jameelah Branch." Upon the PSR generation and it's electronic filing by the government; Miss Branch
was selectively harassed and ridiculed by supervisors and members of her department. Subsequently,
she was forced to resign from her position at the NYPD, days after Mr. Green's Presentencing report was
electronically filed on October 8, 2019.

The defendant moves for this Addendum (A) to the Presentence Report with its attached exhibits, to be
entered by this Honorable Court.

Bast Regards,

Brandon Green, Reg No. 56400-054

Defendant, Pro Se

 

i Mr. Green is/was labeled a “high risk” inmate for contracting this deadly virus, COVID 19. For nearly 1 (one) year,
Mr. Green was the head orderly/kitchen orderly in the MDC (Metropolitan Detention Center) Brooklyn's G-41
quarantine unit; Regardless of his health issues, the institution still allowed Mr. Green to be placed under the most
harsh conditions one could ever imagine; in the most “high risk” environment inside the entire facility, See EXHIBIT
Case 1:16-cr-00281-PGG Document 1003 Filed 05/28/21 Page 11 of 42

 

E; a letter of recommendation from Counselor Vega, the same counsel on the 4th floor where the government is
alleging the slashing took place.

i Upon speaking with Mr. Witzel, Mr. Green assets that cooperating Manuel Rosario has been charged with new
criminal conduct. If this is true, Mr. Green submits that the Government has Brady/Giglio obligations to provide
any details and information pertaining to any such new criminal conduct, given the significant role that cooperator
testimony plays with respect to Mr. Green’s case.

ii Exhibit A depicts an email proving the extent the government would go to convict Mr. Green. (a) On or around
June 13, 2019 at 10:48 am, Federal Probation Officer Tandis Farrence sent an email to AUSA Ms. Feinstein which
stated among other things: "Hello, can you please confirm for me when Green commenced his role in the offense?
it may have an impact on his criminal! history calculations. Thanks. and (b} shows on or about june 13, 2019 at
11:22am AUSA Ms. Allison Nichols responded to Probation Officer Tandis email stating: "Green joined BHB when
he was in federal prison at some time between 2006 to 2010. He eventually rose to the rank of acting godfather
for the feds, the highest rank for the branch of the gang in the federal prison system." We don't have an exact
year. Mr. Green has (9) separate emails/text messages between him and trial counsel, attorneys Eric R. Breslin and
Melissa S. Geller from the Law Firm of Duane Morris, asking them among other things, “From hearing trial
testimony and from combing thoroughly through the trial transcripts, when do you see me allegedly entering this
conspiracy? And/or when is the Government alleging that | commenced nny role in this offense?” Nevertheless, Mr.
Breslin and Ms. Geller both gave Mr. Green over a half dozen different answers pertaining to his one simple
question. See, EXHIBIT F; 1 of 9 emails/text messages between Mr. Green and trial attorneys both Mr. Breslin and
Ms. Geller dated: 6/17/19, 6/18/19, 6/20/19, 6/22/19.

Exhibit 2 - Shows that the Government knew or should have known that Mr. Green was not the acting Godfather
for the feds; they had allegedly seized gang paperwork (Shown at trial - Gov. Exhibit 170), authenticated by a BHB
Member and Government witness Michael Adams, which shows that Mr. Green was not the acting Godfather of
the Feds:

Q. And what is listed here?
A. it's the lineup.

Q, The lineup for what?

A, The feds.

TT. PG, 425 LL 4-7.

THE COURT: And what is the feds?
THE WITNESS: Federal penitentiary.

Id. at LL 24-25.

THE COURT: So, there was a lineup for members who are in the federal penitentiary?
THE WITNESS: Correct.

THE COURT: Which one? Which federal penitentiary?

THE WITNESS: All of them.

id. Pg. 426 Li 1-5.

Q. Do you see where it says "GF"?

A. Yes.

Q. What does that mean?

A. Godfather.

Q. The rest of the items listed here, what are they all?
A. That's the Chain of Command.

Q. And what is that next to GF?

A. T Mob.
Case 1:16-cr-00281-PGG Document 1003 Filed 05/28/21 Page 12 of 42

 

Q. Do you know who T Mob was?
A. Yeah.

id. Pg, 425 LL 8-22,

Clearly this shows that Mr. Green was not the acting Godfather, nor a member of the BHB, but, yet the Assistant
United States Office still misinformed the Probation Department here by sending them false information that they
knew not to be correct. So, such would have a prejudicial impact in his criminal history calculations.

iv While incarcerated at MDC, on several occasions !'ve been visited by SiS Parker, and others, at which time Mr.
Parker tried to force me to sign a document saying | was a member of BHB; and, when that did not work, he tried
to threaten me by bringing Mr. Johnson downstairs and for me to deny ail affiliations in his presence. And, when
that did not work, he tried - unsuccessfully - to get me to admit that | was an associate of BHB and its members.
“It should be noted that Ms. Arceneaux suffered the same fate, after she sent a letter to Court, and the trial
transcripts were filed and uploaded to the docket on April 4, 2019 {TT pg 4, where the Courts discuss her letter);
Ms. Arceneaux was fired from her job two weeks later.
Case 1:16-cr-00281-PGG Document 1003 Filed 05/28/21 Page 13 of 42

EXHIBIT B
10

11

12

13

14

18

19

20

2i

22

23

24

25

 

 

Case 1:16-cr-00281-PGG Document 1003 Filed 05/28/21 Page 14 of 42 A24

J2p2joh4 Adams — Direct
A. No.
Q. Do you see where it says "jet manual"?
A. Yes.
QO. What is a jet manual?
A. Exactly what it is, the manual for the jet.
Q. And what is the jet again?
A. Blood Hound Brim.
MS. FEINSTEIN: Okay. If we could magnify the right
side, far right side of the page.
BY MS. FEINSTEIN:
O. Mr. Adams, can you read what's written here?
MS. FEINSTEIN: Actually, I'm sorry. Strike that.
Q. Mr. Adams, do you see where it says "Chairman Mao"?
A. Yes.
Q. What does Chairman Mac mean?
A. La.
Q. Do you see where it says G-5?
A. Yeah.
Q. What is G-5?
A. Hound.
QO. Do you recognize "the L.U."?
A. Yes.
QO. What does that stand for?
A. The lineup.
QO. What is the lineup again?

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 
10

11

12

13

14

18

19

20

21

22

23

24

29

 

 

Case 1:16-cr-00281-PGG Document 1003 Filed 05/28/21 Page 15 of 42

J2p2jon4 Adams — Direct
A. Chain of command.

QO. And what is listed here?

A. I don't understand.

QO. Can you describe what is listed here.
A. It's the lineup.

O. The lineup for what?

A. For the feds.

Q. Do you see where it says "GF"?

A. Yes.

Q. What does that mean?

A. Godfather.

Q. Do you see where it says "high"?

A. Yes.

QO. What does that mean?

A. High O20.

Q. The rest of the items listed here, what are they ail?
A. That's the chain of command.

Q. And what is it that is next to GF?

A. T Mob.

Q. Do you know who T Mob was?

A. Yeah.

Q. Who was that?

A. It was La codefendant on his first fed case.

THE COURT: And what is the fed?

THE WITNESS: Federal penitentiary.

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

425

 
10

li

12

13

14

18

19

20

21

22

23

24

25

 

 

Case 1:16-cr-00281-PGG Document 1003 Filed 05/28/21 Page 16 of 42

426

J2p2 joh4 Adams ~— Direct

THE COURT: So there was a lineup for members who are

in the federal penitentiary?

THE WITNESS: Correct.

THE COURT: Which one? Which federal penitentiary?
THE WITNESS: All of them.

THE COURT: All of them. All right. Go ahead.

MS. FEINSTRIN: Thank you.

I would like to zoom in on the left side. I'm sorry,

can we go back to the right side of the screen?

BY MS. FEINSTEIN;

Q.

See where it says 4? Can you read that next to 4?

Yeah.

What does it say?

Scramz and Flow.

Do you know who Scramz or Flow were?

No.

Let's look at the left side, top left side of the paper.
Do you see where it says “Love of my Life -~"

Yes.

-~ "dash dead game"?

Yes,

What does that mean?

Exactly what it says, dead game.

Do you see where it says "Love of my Hood - INS"?

Yes.

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 
Case 1:16-cr-00281-PGG Document 1003 Filed 05/28/21 Page 17 of 42

EXHIBIT C
pare CAF AFLG LG2EL PSG Document LOO pia eoIMBL bFPRES BOSH FEON NUMBER: 753

 

PEOPLE OF THE STATE OF NEW YORK CASE NUMBER: 49040C-2010
vs. LOWER COURT NUMBER(S): 2010BX049040
DATE OF ARREST: 08/03/2010
ARREST #: B10663378
DATE OF BIRTH: 02/26/1983

GREEN, BRANDEN

 

DEFENDANT

I HEREBY CERTIFY THAT IT APPEARS FROM AN EXAMINATION OF THE RECORDS
ON FILE IN THIS OFFICE THAT ON 02/18/2011 THE ABOVE ACTION WAS
DISMEGSED AND ALL PENDING CRIMINAL CHARGES RELATED TO
_THIS ACTION WERE ALSO DISMISSED BY THE HONORABLE GREENBERG, E THEN
A JUDGE OF THIS COURT.

THE DEFENDANT WAS DISCHARGED FROM THE JURISDICTION OF THE COURT.

THE ABOVE MENTIONED DISMISSAL I¢ A TERMINATION OF THE CRIMINAL
ACTION IN FAVOR OF THE ACCUSED AND PURSUANT TO SECTION 160.60 OF
THE CRIMINAL PROCEDURE LAW "THE ARREST AND PROSECUTION SHALL BE
DEEMED A NULLITY AND THE ACCUSED SHALL BE RESTORED, IN
CONTEMPLATION OF LAW, TO THE STATUS OCCUPIED BEFORE THE ARREST
AND PROSECUTION".

PURSUANT TO SECTION 160.50(1C) OF THE CRIMINAL PROCEDURE LAW, ALL
OFFICIAL RECORDS AND PAPERS RELATING TO THIS CASE ARE SEALED.

IN WITNESS WHEREOF,I HAVE HEREUNTO SET MY HAND AND AFFIXED MY
OFFICIAL SEAL ON THIS DATE 07/12/2019.

 
Case 1:16-cr-00281-PGG Document 1003 Filed 05/28/21 Page 19 of 42

EXHIBIT D
Case 1:16-cr-00281-PGG Document 1003 Filed 05/28/21 Page 20 of 42

eo dee OR a i ee ae

FROM: Free, Text

TO: 56400054

SUBJECT: Message from 622#2013233132
DATE: 07/16/2019 03:21:46 PM

The report contains a section with the government view They gave thi

s to her and she is repeating it. This is how it works
Case 1:16-cr-00281-PGG Document 1003 Filed 05/28/21 Page 21 of 42

EXHIBIT E
Case 1:16-cr-00281-PGG Document 1003 Filed 05/28/21 Page 22 of 42
BP-A@324 U.S. DEPARTMENT OF JUSTICE

JUN 10 FEDERAL BUREAU OF PRISONS
WORK PERFORMANCE RATING = INMATE

   
 

    

 

 

 

inmate's Name Register No, Unit
Green, Brandon 56400-054 G-A
Evaluation Period Work Assignment

03-20-2920-PRESENT KITCHEN ORDERLY

 

 

Bonus Justification

inmate Green, Brandon is an outstanding orderly. Inmate Green, Brandon performs his duties with
little to no supervision, Inmate Green, Brandon assists other inmates in their duties in addition
to his own. Inmate Green, Brandon is an outstanding orderly who works well with others, Ha is well
organized, dependable, timely, and always brings a positive attitude ta his work.

 

Signature and Date of Dept, Head Approval

 

Route to Dept, Head for Review, Then to Unit Team

 

Instructions: Check the best statement in each area, Base your rating on the inmate's overall performance for
the rating peried--neither the inmate's best day nor worst day-~as compared to what 1s expected of a
satisfactory worker in the assignment.

A. QUALITY OF WORK

i. Unsatisfactory. Makes more errors than should for this level of training. Work must be redone.
__2. Fair. Careless; makes. migtakes.atd does, not check work. Should do-better: work,

___3: Satisfactory. Makes seme mistakes but Ao more than expected at this level,

wf4. Good, Makes fewer mistakes than most inmates at this level of training. Does Journeyman level work.
__4¥+ Outstanding. Does superior work

B. QUANTITY OF WORK

__1. Unsatisfactory. Lazy, wastes time, goofs off.

__2. Fair. Does just enough to get by. Has to be prodded occasionally.

aw.: Satisfactory. Works steadily but doas not push self.

uf_4. Good. Willing Worker. Does a full day's work and wastes little time,

5+ Outstanding, Drives self exceptionally hard all the time.

C. ENITIATIVE

__l. Unsatisfactory. Always waits to be told what to do. Needs help getting started,

___-2. Fair. Usually relies on others to say what needs to be done.

_w_wJ+ Satisfactory, Can adapt to changes in routine. Will atart work without waiting to be told,

af 4. Good. Can plan own work well. Acts on own in most things. Doesn't wait ta be told what to do.

___5. Outstanding. Has good ideas on better ways of doing things.

D. INTEREST; EAGERNESS TO LEARN

__.}. Poor. Shows no interest in job. Regards job as a drag or waste of time,

__2. Fair. Shows minimal interest but not very eager to learn.

oo.8+ Satisfactory, Shows average amount of interest. Wants to learn own job but does not put forth extra
effort.

v4, Good. Above-average interest in job. Asks questions about own work and related work. May do extra work to
improve skills.

5, Outstanding, Eager te master job. Wants to know everything there is to know about it. May read up on own

|

time or volunteer to do things that will improve knowledge.

E. ABILITY TO LEARN

- Poor. Has very low aptitude and is very slow to learn. Bven when given extra instruction unable to learn,
no matter how hard trying.

. Fair. Slow but if tries eventually will pick up the skills. Needs more instructions than most.

Average, No slower and no faster to learn than most inmates. Requires average amount of instxuction.

Good, Learns rapidly, Goad memory. Rarely makes the same mistake twice.

Outstanding. Very quick to learn. Excellent memory. Is Learning much more rapidly than most inmates

assigned hare, Never makes the same mistake twice.

a

|

ae

F. NEED FOR SUPERVISION; DEPENDABILITY; SAFETY; CARE OF EQUIPMENT

1, Needs constant supervision. If left unsupervised will foul up, get in trouble, or wander off.
Undependable. .

2. Needs closer supervision than most. Not very dependable,

3. Average. Can be relied on for certain things but must be supervised by others, Usually prompt and
dependable,

wawwf+ Needs little supervision. Good record of dependability an promptness.

af5. No supervision required. Completely dependable in all things.

|

Replaces BP-5324, OCT 94

PDF Prescribed by P5251 Replaces BP-S324, OCT 94
Case 1:16-cr-00281-PGG .Document 1003 Filed 05/28/21 Page 23 of 42

 

Cd. RESPONSE TO SUPERVISION AND INSTRUCTION

___1. Poor. Resentful and hostile. May argue with supervisor,
___2. Fair. Resists or ignores suggestions.
___3. Satisfactory. Generally does what is told without any fuss.
af_4. Good, No hostility or resentment. Tries to improve.
5. Outstanding. Makes a real effort to please the instructor, Poes exactly as ds told.

. ABILITY TO WORK WITH OTHERS
___}. Poor. Negativistic, hostile, annoying to others.
“2, Fair. Doesn't make friends easily. Has some interpersonal difficulties.
___3. Satisfactory. Geta along OK with most co-workers and is accepted by them,
af 4. Good. Friendly, congenial, helpful; others zike to work with.
5

. Outstanding. Gets along weil with everyone, Very popular.

I, OVERALL JOB PROFICIENCY
Based on this inmate's overall performance during this work period, if this inmate was an employee of yours
in the community would you:

__1, Fire or lay off that individual?
___#, Transfer the person to a less demanding job at a lower pay scale?
“/_3. Continue to employ the person but without a raise or promotion this time?
___4. Raise the person's pay but keep the person at the same job?
___5, Promote the person to a more demanding job at a higher pay rate?
OG. GRADES AND PAY
1. Parformance Pay - Grade Class (Check one) __. 1 .22 OF UH 4  _ eM,

2. Hours of Satisfactory work _ ,

 

 

 

 

 

 

 

 

 

3. Regular Pay : ‘
4, Bonus Recommended! yes} no
5. Total Pay te . _. oe ci . alee ———'
Supervisor's Signature Date
COUNSELOR R. VEGA / & f 03/20/2081
Immate's Signature Date
03/20/3021
Tnmate was requested to sign this rating, but refused, citing the following
reason!
StafE Witness’ Signature . Date

aigne

 

 

FILE IN SECTION 4 UNLESS APPROPRIATE FOR PRIVACY FOLDER SECTION 4

PDF Prescribed by P6254 Replaces BP-S324, OCT 94
Case 1:16-cr-00281-PGG Document 1003 Filed 05/28/21 Page 24 of 42

EXHIBIT F
. 281-PGG Document 1003 Filed 05/28/21 Page 25 of 42

~

rm
a
5

s,

TRULINCS 56400054 - GREEN, BRANDON - Unit: BRO-G-B

enue cern ee en meee eran ame meen ee eenamem ne mena a mmmm mma mmn ngs a eae aes SSIS LST SISAL TTA TT TTT

FROM: 56400054

TO: Free, Text

SUBJECT: RE: Message from 622#2013233132
DATE: 06/17/2019 06:57:59 PM

your answering my question broad,it's a simple answer eric please,from the record when do you say i alledgedit came into

play???not johnson not murray me??
wosee Free, Text on 6/17/2019 2:21 PM wrote:

You can be part of a conspiracy while in prison. This was true for Johnson and is true as a matter of law. Dates of conspiracy
are in indictment and are appropriate as they can be. { sent Daly testimony. Will send law enforcement 3500
Case 1:16-cr-00281-PGG Document 1003 Filed 05/28/21 Page 26 of 42

wh
why

TRULINCS: 56400054 - GREEN, BRANDON - Unit: BRO-G-B

Oe ee te nee ee ee ee RR SSK SMR SE SSS

FROM: 56400054

TO: Free, Text

SUBJECT: 6224#2815431696
DATE: 06/18/2019 08:54:27 PM

the original indictment charges me with the made up cherry story from in or about 2011-201 2,alse every testiliar stated they
either met me in 2011 til! present, so I'm asking as you combed thoroughly threw the transcripts when is the government
alleging i joined this conspiracy? its pretty simple question, looked 3x threw the transcripts and the only one that said the saw
my name allegedly in gang paperwork when he was in prison was Adams but never never stated what prison or what time it
was, with him in and out of jail his entire life,other than that everyone else including him claims to have met me 2011 til present.
nl
iN

TRULINCS 56400054 - GREEN, BRANDON - Unit: BRO-G-B

eu cee enn nnn ne nnn ence nena nn nanan aren aedannaamamaamm mmm es saree Sere SS TESST SASS TES ASST TTT TT

FROM: 56400054

TO: Free, Text

SUBJECT: RE: Message from 622#2815431696
DATE: 06/19/2019 06:12:54 PM

so its 2011 to 2012771 see alot of dates their can you please help me understand..is it in the overact?
-----Free, Text on 6/19/2019 5:51 PM wrote:

>

| received your text. The date you joined the conspiracy is listed in the Indictment
_. Case 1:16-cr-00281-PGG.. Document 1003 ..-Filed 05/28/21 - Page 28-of 42.
sy

TRULINCS: 56400054 - GREEN, BRANDON - Unit: BRO-G-B

(oe eee een w ere eee racer sten stam cen ae mae reese oe TESTS TES ST ET pec eee eee cee see re mae

=ROM: Free, Text

TO: 56400054

SUBJECT: Message from 622#281 5431696
SATE: 06/20/2019 03:36:07 PM

| don't have a date, | would have to go back to the record.
tu
pak
fay

4

?

TRULINCS 56400054 - GREEN, BRANDON - Unit: BRO-G-B

me owt mee eee em me me ene nd kek de ee oe

FROM: 56400054

TO: Free, Text

SUBJECT: RE: Message from 622#2815431696
DATE: 06/20/2019 12:58:23 PM

Melissa:

What i'm asking for is for you to please tell me - from your review of the record - what is the alleged year that | entered this
conspiracy? That is all | need and am looking for: As a lawyer, I'm looing for your expertise in this matter; to review the record of
the case against me here, and let me know what the year is that itis alleged that | entered into the underlying conspiracy. Now
that the record is fully developed, I'm assuming that it should not be too hard to find and establish this date. Thank you very
much for your time here, and have a wonderful day. Please get back to me as soon as possible with this answer--I look forward
to your response.

-----Free, Text on 6/20/2019 10:51 AM wrote:

>

| not sure | understand what you are asking.or what you are trying to do. What is the date you are ooking for?
Case 1:16-cr-00281-PGG Document 1003 Filed 05/28/21 Page 30 of 42

ceca upa ac unnaeenanauenennemnnceacaunnsenamenmenmmmcnanansamanan nage see ge eae BOGS AEST TSS TITS TTT TTT

FROM: 56400054

TO: Free, Text

SUBJECT: RE: Message from 6222815431696
DATE: 06/20/2019 07:14:52 PM

Melissa:
When do you think you can get to this for me? | understand that you are busy, but Mr. Breslin is coming to see me monday, and,
I'm doing my best to get my draft put together for him. Please, if you could get back to me as soon as possible with this

information:it would be extremely helpful, itis very important.thanks in advamce have agn
noone Free, Text on 6/20/2019 3:36 PM wrote:

| don't have a date. | would have to go back to the record.
_ Case 1:16-cr-00281-PGG... Dacument 1003 .-Filed-05/28/21:- Page 31 of 42°~

ennui a nanaaenenanneceeeneuannuanneececuncnananmanmnn nnn e egg eee TESST TTT

FROM: 56400054

TO: Free, Text

SUBJECT: RE: Message from 622#28 15431696
DATE: 06/22/2019 03:29:35 PM

guess you can not answer this question’?
__--Free, Text on 6/20/2019 10:21 PM wrote:

>

Brandon, the government alleged you joined the conspiracy. They alleged that you were part of the conspiracy as of 2010.
There is not one specific date in the trial. And they are not required to make that showing.
ait

ree

ey

Case 1:16-cr-00281-PGG Document 1003 Filed 05/28/21 Page 32 of 42

TRULINCS 56400054 - GREEN, BRANDON - Unit: BRO-G-B

cee eee ee ee eee ee ese ne sansa Nees S SERS SS RSS LOSSES TT

FROM: 56400054

TO: Free, Text

SUBJECT: RE: Message from 622#2815431696
DATE: 06/19/2019 06:23:45 PM

help me understand what date !'m looking for, because it doesn’t say no where in that indictment when i personally entered the
alleged conspiracy Melissa.can you please tell me the year the government or the indictment is alleging i entered?71 have been
writing Eric for weeks on this maiter for clarity to accurately repair my drift.

-----Free, Text on 6/19/2019 5:51 PM wrote:

>

| received your text. The date you joined the conspiracy is listed in the Indictment
Case 1:16-cr-00281-PGG Document 1003 Filed 05/28/21 Page 33 of 42

af) \

eg rmrm ee he en a renore mreee ad mee m ee  dmrmh S ed mnkdddtttetas ee et et

FROM: 56400054

TO: Free, Text

SUBJECT: RE: Message from 622#2013233132
DATE: 06/20/2019 07:12:46 AM

so how can we get a certain and more accurate date of allege involvement??threw the transcripts?can you have it on paper
when you get here monday please??

-----Free, Text on 6/19/2019 11:36 PM wrote:
>

That said | can probably figure out when your involvement is sald to have begun. But it wilf not be a date certain.
Aw wn bP

Case 1:16-cr-00281-PGG Document 1003 Filed 05/28/21 Page 34 of 42

Certifications

Department of Justice Program Column (SEE EDUCATION MASTER SHEET)
Alternative to Violence

Einancial - Modified Operations (SEE EDUCATION MASTER SHEET)
Recommendation from Counselor Vega (SEE EXHIBIT E}

Education Master Sheet

Associate Warden’s Letter
Case 1:16-cr-00281-PGG..Document-1003~ Fited 05/28/21 ©

Page 35 0f42 0

PEED Page 1 of 1
BROGN * INMATE EDUCATION DATA * 05-04-2021

PAGE 001 * TRANSCRIPT * 14:04:35
REGISTER NO: [56400-054 NAME..: GREEN FUNC: [DIS
FORMAT... ++ ; [TRANSCRIPT RSP OF; BRO-BROOKLYN MDC
ween enema EDUCATION INFORMATION 9 -=--->on toca t
FACL ASSIGNMENT DESCRIPTION START DATE/TIME STOP DATE/TIME
BRO ESL HAS ENGLISH PROFICIENT 01-22-2007 1845 CURRENT
BRO GED EN ENROLL GED NON-PROMOTABLE 01-22-2007 1845 CURRENT
BRO GED SAT GED PROGRESS SATISFACTORY 01-06-2010 0836 CURRENT
eee eee eee nee EDUCATION COURSES oor meer TTT
SUB-FACL DESCRIPTION START DATE STOP DATE EVNT AC LV HRS
BRO M ALTERNATIVE TO VIOLENCE PROJEC 08-06-2019 08-06-2019 P C P 3
BRO M WEIGHT MANAGEMENT 03-15-2021 03-19-2021 P C P 5
BRO M PARENTING MODIFIED OPERATIONS 01-21-2021 01-28-2021 P C P 4
BRO M HEALTH JOURNAL 10-05-2020 11-09-2020 Pp c P 12
BRO M FINANCE MODIFICATION 09-25-2020 10-01-2020 P C P 8
BRO M YOGA/STRESS REDUCTION PRGM 42-09-2019 01-06-2020 Pp c P- 10
BRO M CHESS LEVEL 2 10-15-2019 12-07-2019 Pp c Pp 14
BRO M CRITICAL THINKING 10-11-2019 10-25-2019 PC P 9

G0002 MORE PAGES TO FOLLOW .

SIATIOD
Case 1:16-cr-00281-PGG Document 1003 Filed 05/28/21 Page 36 of 4#age 1 of 1

BROGN INMATE EDUCATION DATA * 05-04-2021
PAGE 002 * TRANSCRIPT * 14:04:35
REGISTER NO: 156400-054 NAME..: GREEN FUNC: prs
FORMAT,..... : |TRANSCRIPT RSP OF: BRO-BROOKLYN MDC

Teen ee EDUCATION COURSES ---~-~-~~---~---2-- a

SUB-FACL DESCRIPTION START DATE STOP DATE EVNT AC LV uRs
BRO M INTRODUCTION TO CHESS 09-17-2019 09-18-2019 pcp 2
BRO M BLOOD PRESSURE 08-12-2019 09-03-2019 pc p 8
BRO M BASIC FITNESS 07-01-2019 07-29-2019 pc p g
NYM M REFLECTIONS RELAXATION 01-07-2019 04-15-2019 p wr ig
NYM M PARENTING ~~ 07-01-2017 09-15-2017 Pp c p 20
NYM M FEAD BY EXAMPLE REVERSE THE TR 08-08-2017 09-12-2017. p c p 20
NYM M INSIDE OUT PARENTING - UNIT 07-01-2017 08-15-2017 p cp 20
NYM M BASIC BOOKKEEPING 05-29-2017 07-06-2017 Pp c pi
EDG GED5, MWE, 12:30-2:00 pm 06-29-2009 01-29-2010 p wx 129
EDG PGED6, MWF, 9:00-10:30 AM 05-11-2009 06-29-2009 p wr 1g
MNA M GED A 1200-1330 M-F 05-14-2008 03-11-2009 p wr 166
MNA DRUG RPP2 - JOB APPLICATIONS 10-27-2008 02-02-2009 p w tz 0
MNA DRUG RPP #3: DAP~PERSONAL FINANCE 10-27-2008 02-02-2009 Pp wi.téié 4s
MNA DRUG = RPP #1: DAP-HEALTH 10-27-2008 02-02-2009 p w 1 29
60002 MORE PAGES TO FOLLOW .

https://bop.tep.doj. gov:9049/SENTRY/J1PEEDO.do 5/4/2021
Case 1:16-cr-00281-PGG Document 1003 Filed 05/28/21

Page 37 of 42

PEED Page 1 of 1
BROGN * INMATE EDUCATION DATA * 05-04-2021

PAGE 003 * TRANSCRIPT * 14:04:35
REGISTER NO: [56400-054 NAME..: GREEN FUNC: [DIS
FORMAT.....1 TRANSCRIPT RSP OF: BRO-BROOKLYN MDC
nan e nent EDUCATION COURSES 9 -------nnrn rrr
SUB-FACL DESCRIPTION START DATE STOP DATE EVNT AC LV HRS
MNA DRUG RPP #6: DAP-PERSONAL GROWTH 10-27-2008 02-02-2009 P W I 40
MNA DRUG THINKING ABOUT RIGHT AND WRONG 09-16-2008 10-28-2008 P C P 2
MNA DRUG RPP6-FISH RETURNING HOME 09-01-2008 11-04-2008 Pp c P 30
MNA DRUG UNDERSTANDING FEELING 09-01-2008 11-03-2008 Pp c P 10
MNA DRUG  RPP6-FISH NONVIOLENT 09-01-2008 11-04-2008 P Cc P 8
MNA DRUG SLEEP DISORDER 09-01-2008 10-10-2008 P Cc P 4
MNA DRUG FISH MONEY MANAGEMENT 09-01-2008 10-28-2008 P C P 2
NA DRUG  RPPG<FISH DEVELOPING INSIGHT 09-01-2008 11-03-2008 P Cc P 24
MNA DRUG SELF DISCOVERY 09-01-2008 09-25-2008 P C P 2
MNA DRUG HANDLING TOUGH TIMES 10-01-2008 11-04-2008 P C P 2
MNA M RPP4-USPO/CCC RULES 07-01-2008 07-01-2008 P Cc P 4
MNA M RPP5-RELEASE GRATUITY/MONEY 07-01-2008 07-01-2008 =P C P 4
MNA M RPP #6 - DRUG EDUCATION 06-02-2008 06-06-2008 P C P 32
HAZ (PG)MGED3 1400,MED LEVEL,TU-FR 08-07-2007 03-20-2008 P W I 40

Gd002

MORE PAGES TO FOLLOW .
Case 1:16-cr-00281-PGG Document 1003 Filed 05/28/21 Page 38 of 42

PEED Page | of 1
BROGN * INMATE EDUCATION DATA * 05-04-2021
PAGE 004 * TRANSCRIPT % 14:04:35
REGISTER NO: (56400-054 NAME..: GREEN FUNC: [DTS
FORMAT.....: [TRANSCRIPT RSP OF: BRO-BROOKLYN MDC

ae EDUCATION COURSES 9 ------ nn --n- nner rrr

SUB-FACL DESCRIPTION START DATE STOP DATE EVNT AC LV HRS
HAZ (PG)COMPUTER PARENTING PROGRAM 06-04-2007 12-07-2007 P € P 10
HAZ (PG) USP WELLNESS CLASS 04-25-2007 06-21-2007 P C P 8
HAZ (PG) USP DIABETES CLASS 04-26-2007 06-21-2007 P Cc P 8
HAZ CPG) USP ANATOMY 04-24-2007 06-21-2007. P Cc P 8
HAZ (PG) USP NUTRITION COURSE 04-23-2007 06-21-2007 P C P 8

ane nnn en nnn nee HIGH TEST SCORES ~---------------99-0 0 oor rrr

TEST SUBTEST SCORE TEST DATE TEST FACL FORM STATE
GED PRAC AVERAGE 412.0 08-26-2008 MNA FAIL

LIT/ARTS 390.0 08-26-2008 MNA PB

MATH 420.0 01-25-2010 EDG PB

SCIENCE 470.0 01-25-2010 EDG PD

soc STUDY 390.0 01-25-2010 EDG PD

WRITING 510.0 08-26-200 MNA PB

60002 MORE PAGES TO FOLLOW .
Case 1:16-cr-
cr-00281-PGG Document 1003 Filed 05/28/21 Page 39 of 42

shee

PEED

Page 1 of I
BROGN * INMATE EDUCATION DATA * 05-04-2021

PAGE 005 OF 005 * TRANSCRIPT * 14:04:35
REGISTER NO: [56400-054 NAME..: GREEN FUNC: [DIS
EORMAT...++: [TRANSCRIPT RSP OF: BRO-BROOKLYN MDC
Be HIGH TEST SCORES Oa
TEST SUBTEST SCORE TEST DATE TEST FACL FORM STATE
TABE D MATH APPL 7.1 08-03-2007 HAZ 9

MATH COMP 7.4 08-03-2007 HAZ 9

READING 9.1 08-03-2007 HAZ 9
TABE E LANGUAGE 5.2 08-03-2007 HAZ 9

G0005 TRANSACTION SUCCESSFULLY COMPLETED ~ CONTINUE PROCESSING IF DESIRED
PGG Document 1003 Filed 05/28/21 Page 40 of 42

cr-00281-

Case 1:16

 

 

 

 

 

 

 
 

Case 1:16-cr-00281-PGG Document 1003 Filed 05/28/21 Page 41 of 42

U.S. DEPARTMENT OF JUSTICE
Federal Bureau of Prisons

Metropolitan Correctional Center

 

150 Park Row
New York, New York 10007

April 1, 2018

MEMORANDUM FOR A ONCERNED

 
 
   

 

FROM: . Me‘Vitale, Acting Associate Warden

SUBJECT: April 2018 Work Performance
Food Service Worker/Sanitation Orderly/ Head Orderly —Unit 5N

GREEN, cay 56400-054
ranger

lam writing to inform you about the volunteer work done by inmate Brandon Green, Register No. 56400-
054: who is housed at Metropolitan Correctional Center (MCC) in New York. Green is assigned to the 5-
North work detail, and is doing an outstanding job with his.assignment. Green is a remarkable worker,
has an excellent rapport with staff and his fellow inmates. MCC New York recently completed an
American Correctional Association (ACA) reaccreditation audit. Prior to the audit, Brandon Green was
assigned to partake in additional duties to complete needed renovations on the housing unit; which
included - painting and additional sanitation maintenance. He was one of the inmates chosen to work.
Green spent endless hours working to get the unit ready for the inspection, and the result was good.
Additionally, he is called upon on a daily basis to assist with several projects on the unit, and always
maintains a positive attitude during the entire process, Along with sanitation maintenance, Brandon
Green also volunteers to assist when programs are being held on the unit, and is there to help get the unit
set up on time. He provides support to staff conducting the program by preparing the materials needed
before and after each class. Green is the head oderiy for the unit and is a food service worker as well. He
does a great job multitasking 7 days a week in the kitchen detail, serving each meal. Though each task
can be demanding, Green is constantly observed handling them gracefully. He ensures his time is spent
productively, and is constantly observed getting the job done. From time to fime, he has been assigned to
work on program projects by his case manager, and is doing well in that area as well. He encourages his
peers to sign up for programs, and displays a can-do attitude, even when challenges arise. As a result,
they are thankful to his assistance in the areas they need help the most. Green is a valuable component
to thé orderly team, is very respectful and helpful all in the same tone. For these reasons mentioned,
Green is being acknowledged and being recommended for a higher level of work.

 

 

 

 

Sk dhe, Fe nee poco
 

 

            

 

 

 

2 ill

1600

 

 

 

Da me te ee ee
OF THE RETURN ADDRESS, FOLD AT DOTTED LINE

. ieeiiinteind te —F heed eed

CERTIFIED MAIL*

NAA

?020 OL4O O01 41235 2924

    

 

 

   

 

 

     

    

poleoflybeedpy fe}feeygnee (HE ee

peas deals sre x.

  

Case 1:16-cr-00281-PGG Document 1003 Filed 05/28/21 Page 42 of 42 |

 

 

 
